Case 1:19-cv-24442-JLK Document 44 Entered on FLSD Docket 10/27/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 CASE NO. 1:19-cv-24442-JLK

 KATHRYN BAKER,

        Plaintiff,

 v.

 NCL AMERICA, LLC d/b/a
 NCL AMERICA d/b/a NCL AMERICA Inc.
 d/b/a NORWEGIAN CRUISE LINE; and
 NCL (BAHAMAS) LTD.
 d/b/a NORWEGIAN CRUISE LINE,

       Defendants.
 ________________________________/

                         ORDER GRANTING DEFENDANT
             NCL AMERICA’S MOTION FOR JUDGMENT ON THE PLEADINGS

        THIS CAUSE comes before the Court on Defendant NCL America’s Motion for

 Judgment on the Pleadings (the “Motion”) (DE 36), filed August 18, 2020. The Court has

 carefully considered the Motion, Plaintiff’s Response (DE 38), NCL America’s Reply (DE 41),

 and is otherwise fully advised in the premises.

        I.      BACKGROUND

        On October 28, 2019, Plaintiff Kathryn Baker filed the above-styled negligence action

 against NCL America and NCL Bahamas (collectively “Defendants”), alleging (in pertinent part)

 that: (1) Plaintiff was a lawful passenger aboard the cruise ship, the NCL Pride of America (the

 “Ship”) on November 17, 2018 when Plaintiff slipped and fell on a large puddle of water while

 walking on Deck 11 of the ship; (2) Defendants allowed this puddle of water to accumulate for

 an extended period of time; and (3) Defendants (and their employees) failed to render any




                                                   1
Case 1:19-cv-24442-JLK Document 44 Entered on FLSD Docket 10/27/2020 Page 2 of 5




 meaningful assistance to Plaintiff. See Compl., DE 1 ¶¶ 9–17. Upon motion of Defendants,

 Plaintiff’s Complaint was dismissed on January 24, 2020 for failure to state a claim. See Or.

 Granting Def. Mot. Dismiss, DE 22. On February 5, 2020, Plaintiff filed her (operative)

 Amended Complaint to correct the deficiencies the Court observed. Am. Compl., DE 25.

 Defendant NCL America has now moved for judgment on the pleadings under Federal Rule of

 Civil Procedure 12(c), arguing that it was improperly named as a Defendant because NCL

 Bahamas (not NCL America) was the owner and operator of the ship at the time of Plaintiff’s

 alleged incident. See Mot.

        II.     LEGAL STANDARD

        “After the pleadings are closed—but early enough not to delay trial—a party may move

 for judgment on the pleadings.”      Fed. R. Civ. P. 12(c).     “Judgment on the pleadings is

 appropriate when material facts are not in dispute and judgment can be rendered by looking at

 the substance of the pleadings and any judicially noticed facts.” Bankers Ins. Co. v. Fla.

 Residential Prop. and Cas. Joint Underwriting Ass’n, 137 F.3d 1293, 1295 (11th Cir. 1998). “If

 a comparison of the averments in the competing pleadings reveals a material dispute of fact,

 judgment on the pleadings must be denied.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335

 (11th Cir. 2014). “In determining whether a party is entitled to judgment on the pleadings, [the

 court must] accept as true all material facts alleged in the non-moving party’s pleading, and []

 view those facts in the light most favorable to the non-moving party.” Id.

        III.    DISCUSSION

        NCL America argues in its motion that it “was neither the owner, nor operator of the

 Pride of America at the time of Plaintiff’s alleged incident on November 17, 2018.” Mot. at 3.




                                                 2
Case 1:19-cv-24442-JLK Document 44 Entered on FLSD Docket 10/27/2020 Page 3 of 5




 Thus, NCL America contends that it was improperly named as a defendant in this case. The

 Court agrees.

          After careful consideration, the Court finds that the material facts are undisputed and

 NCL America is entitled to judgment on the pleadings in its favor. “It is a settled principle of

 maritime law that a shipowner owes the duty of exercising reasonable care towards those

 lawfully aboard the vessel who are not members of the crew.” Kermarec v. Compagnie Generale

 Transatlantique, 358 U.S. 625, 630 (1959) (emphasis added). Indeed, the duty to passengers

 arises out of the fact that a party owns and operates the ship. “In analyzing a maritime tort case,

 [the court should] rely on general principles of negligence law.” Chaparro v. Carnival Corp.,

 693 F.3d 1333, 1336 (11th Cir. 2012) (quoting Daigle v. Point Landing, Inc., 616 F.2d 825, 827

 (5th Cir. 1980)). “To plead negligence, a plaintiff must [first] allege that . . . the defendant had a

 duty to protect the plaintiff from a particular injury . . . .” Id.

          Here, the undisputed material facts show that: (1) Plaintiff was a lawful passenger aboard

 the NCL Pride of America on November 17, 2018 (see Am. Compl.); (2) Plaintiff was issued a

 “Guest Ticket Contract” 1 (the “Contract”) by NCL Bahamas (Mot., Ex. A); (3) the Contract

 states that the “Guest agrees that this Contract governs the relationship between the Guest and

 the Carrier” (id. ¶¶ 1, 2); (4) Plaintiff is defined as the “Guest” in the Contract (id.); and (5) NCL

 Bahamas Ltd. is defined as the “Carrier” in the Contract. (Id.). These facts establish that NCL


 1
   Usually, the court is limited to the “four corners” of the pleadings when ruling on a Motion for Judgment on the
 Pleadings. An exception applies where the court may consider a document referenced or attached to the pleadings
 where it is: “(1) central to the plaintiff's claim and (2) undisputed. In this context, ‘undisputed’ means that the
 authenticity of the document is not challenged . . . . [A] document need not be physically attached to a pleading to be
 incorporated by reference into it; if the document's contents are alleged in a complaint and no party questions those
 contents, we may consider such a document provided it meets the centrality requirement imposed . . . .” Day v.
 Taylor, 400 F.3d 1272, 1276 (2005) (citing Horsley v. Feldt, 304 F.3d 1125, 1136 (11th Cir. 2002)). Attached
 documents fitting those requirements may be used by the court when considering a Rule 12(b)(6) Motion to Dismiss
 or a Rule 12(c) Motion for Judgment on the Pleadings. See Horsley at 1134–35. Here, the Court finds that the Guest
 Ticket Contract is central to Plaintiff’s claim because it is referenced in the Amended Complaint (Am. Compl. 25 ¶
 6) and contains the venue selection clause agreed to by Plaintiff.


                                                           3
Case 1:19-cv-24442-JLK Document 44 Entered on FLSD Docket 10/27/2020 Page 4 of 5




 Bahamas—not NCL America—was the owner and/or operator of the Ship at the time of the

 incident. Thus, Plaintiff cannot establish that she was owed a duty of care by NCL America with

 respect to this incident, consistent with well settled principles of maritime law.

           Plaintiff does not dispute the validity of the Guest Ticket Contract. Instead, Plaintiff

 argues that the Guest Ticket Contract does not prohibit other entities from being named as

 defendants (see Resp. at 2), but the Court is not persuaded. NCL America is not mentioned in the

 Contract, rendering it an improper party defendant. See Allen v. NCL Corp., Case No. 16-25382-

 CIV-GAYLES, 2017 U.S. Dist. LEXIS 116822, *5–7 (S.D. Fla. July 26, 2017) (“The Guest

 Ticket Contract clearly governs the relationship between the parties and designates NCL

 America LLC as the party responsible for the vessel and Plaintiff's experience on the vessel . . . .

 As such, NCL America LLC is the proper defendant for Plaintiff's negligence and vicarious

 liability claims.”). The Court so finds that NCL America’s Motion for Judgment on the Pleadings

 should be granted.

           Therefore, it is ORDERED, ADJUDGED, AND DECREED that Defendant NCL

 America’s Motion for Judgment on the Pleadings (DE 36) be, and the same hereby is,

 GRANTED. A final judgment will be entered in a separate document pursuant to Federal Rule

 of Civil Procedure 58(a). The case against NCL Bahamas shall remain on this Court’s active

 docket.

           DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 27th day of October, 2020.



                                                       ______________________________
                                                       JAMES LAWRENCE KING
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
Case 1:19-cv-24442-JLK Document 44 Entered on FLSD Docket 10/27/2020 Page 5 of 5




 cc:
       All counsel of record




                                       5
